Title: From Alexander Hamilton to Timothy Pickering, 15 March 1800
From: Hamilton, Alexander
To: Pickering, Timothy



D Sir
New York March 151800

The bearer of this, Mr. DuPont, formerly Consul at Charles Town, is personally known to you. He comes with the rest of his family to establish themselves in the United States. They are desirous of being favourably viewed by our Government and my intervention for this purpose has been requested.
Inclosed is a letter from General Pinckney which speaks for itself. All that has come to my knowledge of this particular Gentleman is recommendatory of him, as far as situation has permitted. I have always understood that his sentiments toward this Country have been amicable & that he has not been very deeply tinctured with the Revolutionary spirit of his own, though circumstances have placed him in office under the new government. And I believe if ever diseased he is now perfectly cured. He is afraid that some expressions respecting the influence of the British Government in this Country may have given an ill impression. He explains by saying 1st that they are qualified. 2d. that they were a necessary concession to the preducies of the persons to whom his observations were addressed, calculated to procure attention to the conciliatory plan which he recommended by screening him from the suspicion of being a corrupted partisan of this country. This solution seems to me an admissible one. In addressing enthusiasts it is commonly requisite to adopt a little of their nonsense.
He has delivered me a paper which he sent to the Aurora to be published but which he says was suppressed and something of an insidious complexion substituted. He delivers the true communication that it may be seen what he really did.
I am much mistaken if his father be not really a benevolent well disposed man. Indeed the family generally impress us here agreeably & we are inclined to augur well of them.
Very truly yrs

A Hamilton
T Pickering Eq

